Order of disposition, Family Court, New York County (Sara P Schechter, J.), entered on or about March 19, 2003, releasing the subject children to the custody of respondent mother and nonparty father, under the supervision of the Administration for Children’s Services, upon a fact-finding determination that respondent-appellant was legally responsible for, and had neglected and abused, the children, unanimously affirmed, without costs.
Respondent-appellant, who did not testify, does not and, in view of his criminal conviction, cannot deny the alleged abuse. The finding that respondent was legally responsible for the children is supported by a preponderance of the evidence showing that he is the children’s uncle and that he lived with them (Family Ct Act § 1012 [g]; see Matter of Yolanda D., 88 NY2d 790, 793-796 [1996]), as well as his failure to testify (see Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]). Concur—Andrias, J.P., Saxe, Friedman, Nardelli and Malone, JJ.